Citation Nr: 0805460	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  05-17 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for a rotator cuff tear of the right shoulder for the 
period from February 4, 1999, to August 26, 2002.

2.  Entitlement to an evaluation in excess of 20 percent for 
a rotator cuff tear of the right shoulder beginning on and 
after August 27, 2002.

3.  Entitlement to an initial compensable evaluation for the 
residuals of a right elbow injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel

INTRODUCTION

The veteran served on active duty from May 1984 to August 
1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming, granted service connection for a rotator 
cuff tear of the right shoulder and assigned a noncompensable 
rating, effective February 4, 1999. 

This matter also comes to the Board on appeal from an April 
2003 rating decision by the Cheyenne RO, which granted 
service connection for the residuals of a right elbow injury 
and assigned a noncompensable rating, effective February 4, 
1999.

In subsequent decisions, the RO granted an increased rating 
of 10 percent for the veteran's service-connected rotator 
cuff tear of the right shoulder, effective February 4, 1999, 
and later, an increased rating of 20 percent, effective 
August 27, 2002.

In AB v. Brown, 6 Vet. App. 35 (1993), the U.S. Court of 
Appeals for Veterans Claims (Court) held that, on a claim for 
an original or increased rating, the veteran will be presumed 
to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy, even if partially granted, where less than the 
maximum benefit is awarded.  Thus, the appeal as to the 
disability ratings assigned for his right shoulder disorder 
continues.

The record reflects that one of the issues certified for 
appeal by the RO is a claim of entitlement to an effective 
date prior to August 27, 2002, for the grant of a 20 percent 
rating for the veteran's right shoulder disability.  However, 
in Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal.  
See also Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007) (finding staged ratings appropriate also in cases 
where the appeal was not as to the initial rating assigned 
after service connection is established).

As the veteran's claim for an increased rating for his right 
shoulder disability arose from the initial grant of service 
connection, the Board is already obligated under the holding 
in Fenderson to consider whether higher ratings are warranted 
at any time since the effective date of the original grant of 
service connection, which is February 4, 1999.  The issue on 
appeal was recharacterized on the title page, accordingly.

The Board notes that the veteran also expressed disagreement 
with the initial disabilities ratings assigned for right knee 
strain and for left bicep tendonitis.  These issues were 
included in a Statement of the Case (SOC) issued in March 
2005; however, a VA Form 9, Appeal to Board of Veterans' 
Appeals, received in May 2005 shows that the veteran 
specifically limited his appeal to the disability ratings 
assigned for his right shoulder and right elbow disabilities.  
Thus, the disability ratings assigned for his right knee and 
left bicep disabilities are not currently on appeal before 
the Board.


FINDINGS OF FACT

1.  For the period from February 4, 1999, to August 26, 2002, 
the service-connected rotator cuff tear of the right shoulder 
was manifested by full range of motion with positive 
impingement sign, tenderness, weakness, and pain on motion.  

2.  Beginning on and after August 27, 2002, the service-
connected rotator cuff tear of the right shoulder has been 
manifested by limitation of motion at the shoulder level, 
positive impingement sign, tenderness, weakness, and pain on 
motion, but not by limitation of motion to midway between the 
shoulder and side.  

3.  The service-connected residuals of a right elbow injury 
are manifested by subjective complaints of pain and 
essentially full range of motion.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial evaluation in 
excess of 10 percent for a rotator cuff tear of the right 
shoulder for the period from February 4, 1999, to August 26, 
2002, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5024, 5201 (2007).

2.  The schedular criteria for an initial evaluation in 
excess of 20 percent for a rotator cuff tear of the right 
shoulder beginning on and after August 27, 2002, have not 
been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5024, 5201.

3.  The schedular criteria for a compensable evaluation for 
the residuals of a right elbow injury have not been met.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Codes 5206, 5207, 5208, and 5213 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA) amended 
VA's duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  Under 38 U.S.C.A. § 5103(a), VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence VA will obtain, and which information and evidence 
the claimant is expected to provide.  Under 38 C.F.R. § 
3.159, VA must request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim.  The 
notice must be provided before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the claims for higher disability ratings are 
"downstream" issues in that the they arose from the initial 
grants of service connection.  Prior to the rating decisions 
wherein service connection was granted, the RO issued a 
notice letter in December 2001, which advised the veteran of 
the evidence and information needed to substantiate his 
original claims for service connection.  This letter further 
advised the veteran of which information and evidence VA will 
obtain, and which information and evidence the claimant is 
expected to provide.  The veteran was also asked to provide 
any evidence in his possession that he believes might support 
his claim. 

Furthermore, additional notice was provided in correspondence 
dated in March 2006 as to both the disability rating and 
effective date elements of his claim.  That letter advised 
the veteran as to the basis for assigning both disability 
ratings and effective dates, and explained the type of 
evidence necessary to substantiate claims for a higher 
evaluation and/or an earlier effective date.  Thus, the Board 
finds that the content of this notice provided in the 
December 2001 and March 2006 letters satisfies each of the 
elements specified by the U.S. Court of Appeals for Veterans 
Claims (Court) in Pelegrini and Dingess.

In the recent decision in Vazquez-Flores v. Peake, No. 05-
0355 (U.S. Vet. App. January 30, 2008), the Court held that, 
with respect to increased rating claims, 38 U.S.C. § 5103(a) 
notice may also need to include the specific Diagnostic Code 
under which the claimant is rated if entitlement to a higher 
disability rating would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability.  Although neither the December 2001 or 
March 2006 notice letters advised the veteran of the 
particular diagnostic code under which his disabilities were 
rated, the record reflects that he was advised of those codes 
in a Statement of the Case dated in March 2005.  

As to the post-adjudication timeliness of the March 2006 
notice letter and the SOC that advised the veteran of the 
diagnostic codes, the record reflects that the veteran has 
had a meaningful opportunity to participate effectively in 
the processing of his increased rating claims.  He had the 
opportunity to submit additional argument and evidence, which 
he did, and he has demonstrated his awareness of the type and 
kind of evidence needed to prevail in his claims for the 
establishment of earlier effective dates by pointing to 
medical and other evidence of record.  Although his claim was 
not readjudicated following the issuance of the March 2006 
notice letter, the record reflects that he subsequently 
responded to that letter by submitting additional evidence 
later that month, and his representative waived initial 
review of that evidence by the agency of original 
jurisdiction so that the Board could proceed with 
consideration of his appeal.  For these reasons, the Board 
finds that any VCAA notice errors did not affect the 
essential fairness of the adjudication and any procedural 
defect caused by the timing of the notice was cured.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); see also 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board further finds that the duty to assist requirements 
have also been satisfied in this case.  Specifically, all 
obtainable evidence identified by the veteran relative to 
these issues has been obtained and associated with the claims 
folder, and that he has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.

II.  Rotator Cuff Tear of the Right Shoulder

The veteran is seeking increased evaluations for his service-
connected rotator cuff tear of the right shoulder.  This 
disability has been evaluated as 10 percent disabling for the 
period from February 4, 1999, to August 26, 2002, and 20 
percent since August 27, 2002.  He essentially contends that 
his disability is more severe than is contemplated by the 
disability ratings assigned.  

At the outset of this discussion, the Board notes that the RO 
appears to have assigned the effective of August 27, 2002, 
for the 20 percent rating based on a finding that this was 
the date of receipt of a claim for an increased rating.  
However, the Board finds that the statement received on 
August 27, 2002, constitutes a timely notice of disagreement 
as to the initial disability rating assigned in the May 2002 
rating decision.  Thus, this issue is on appeal from the 
initial grant of service connection.

Consequently, as explained in the Introduction, the Board is 
obligated under the holding in Fenderson to consider whether 
higher ratings are warranted at any time since the effective 
date of the original grant of service connection, which is 
February 4, 1999.  See also Hart, supra.  Thus, regardless of 
the basis on which the RO assigned the effective of August 
27, 2002, for the grant of a 20 percent rating, the Board 
will consider whether higher ratings are warranted at any 
time since February 4, 1999.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  Separate 
diagnostic codes identify the various disabilities. VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The Court has emphasized that evaluation of musculoskeletal 
disabilities also includes consideration of functional loss 
due to pain on motion, weakened movement, excess 
fatigability, diminished endurance, or incoordination, and of 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2006); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Prior to August 27, 2002, the veteran's service-connected 
rotator cuff tear of the right shoulder was evaluated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5024, which pertains to tenosynovitis.  Under that code, 
tenosynovitis shall be rated based on limitation of motion of 
the affected part, as degenerative arthritis under DC 5003.

Under DC 5003, degenerative arthritis, when substantiated by 
x-rays, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic code, a rating of 10 percent 
is for application for each such major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added, under DC 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, a 20 percent disability 
rating is warranted with X- ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations, and a 10 
percent disability rating is warranted with x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  38 C.F.R. § 4.71, DC 5003.

The veteran's service-connected rotator cuff tear of the 
right shoulder is currently evaluated as 20 percent disabling 
under DC 5201.  Under that code, limitation of motion to 
shoulder level in the major or minor extremity warrants a 20 
percent evaluation.  Limitation of motion to midway between 
the side and shoulder level warrants a 20 percent evaluation 
in the minor extremity and a 30 percent evaluation in the 
major extremity.  Limitation of motion to 25 degrees from the 
side warrants a 30 percent evaluation for the minor extremity 
and a 40 percent evaluation in the major extremity.  38 
C.F.R. § 4.71a, DC 5201.

The Board notes that a higher disability rating is not 
available under DC 5024, which provides for a maximum 10 
percent rating for disability involving a single major joint.  
Therefore, the Board has considered whether ratings in excess 
of 10 percent, and later 20 percent, are warranted under the 
criteria of DC 5201.

In this regard, the Board notes the report of a private 
physical examination in March 1999 by Dr. Nelson, the 
veteran's treating doctor of osteopathy, which revealed 
complaints of pain in the right shoulder with resisted motion 
and strength testing, as well as positive impingement sign 
and some subacromial tenderness coming down from 
hyperabduction.  

Subsequent VA examination conducted in April 1999 revealed 
actual range of motion in the right shoulder to be from 0 to 
90 degrees external rotation, 0 to 180 degrees flexion, 0 to 
180 degrees abduction, and 0 to 90 degrees internal rotation.  
The examiner found no evidence of deformity, instability, 
swelling, heat, effusion, or tenderness in any extremity.  
The examiner noted a diagnosis of tendonitis, torn tendon, 
with impingement of the rotator cuff and calficification of 
the acromion, as verified by MRI studies; however, the 
examiner also concluded that physical examination was normal 
except for some discomfort on initially raising right arm 
straight up.

These findings appear consistent with a subsequent private 
physical examination in May 1999 by Dr. Nelson, which showed 
some impingement symptoms, but also revealed full range of 
motion and no instability.

Subsequent physical examination in March 2002 again revealed 
positive impingement sign with weak rotator cuff strength 
testing, but no evidence of instability.  X-rays reportedly 
showed os acromiale, but were otherwise normal.  No range of 
motion findings were reported.

The Board notes that the first evidence of record 
demonstrating limitation of motion in the right shoulder is 
the report of a physical examination by Dr. Schulze, a 
private physician, dated in January 2004.  At that time, it 
was noted that the veteran could neither abduct nor flex 
beyond 90 degrees, and with the humerus passively held at 90 
degrees abduction, he could not externally rotate more than 
10 to 15 degrees.  Identical findings were noted with respect 
to internal rotation.  The examiner concluded that the 
veteran had no strength to overcome resistance with external 
rotation or with flexion, but no gross neurological or 
vascular deficit was found.

However, subsequent outpatient examination at a VA facility 
in October 2004 reportedly showed full range of motion in 
forward flexion and internal rotation.  A follow-up letter 
from Dr. Schulze in May 2005 once again showed limitation of 
motion with active abduction limited to 75 degrees and active 
flexion limited to 85 degrees.  With the humerus passively 
held at 80 degrees abduction, external and internal rotation 
were both noted to be at 10 degrees; and with the humerus 
dependent, external and internal rotation was noted to be 15 
degrees and 60 degrees, respectively.  At that time, x-rays 
reportedly showed degenerative joint disease of the 
acromioclavicular joint and the glenohumeral joint.

It is clear from this evidence that physical examination 
prior to August 2002 consistently showed that the veteran had 
full range of motion in his right shoulder.  Thus, the Board 
can find no basis for awarding a higher disability rating 
during the period between February 1999 and August 2002 under 
the criteria of DC 5201.  

The Board recognizes that the veteran consistently complained 
of pain in his right shoulder during that period, and that 
examination did show positive impingement sign, tenderness, 
and pain on restricted motion and strength testing.  VA 
examination in March 2002 also showed weakness to rotator 
cuff testing, and several examiners have suggested the need 
for surgical intervention.  However, the 10 percent rating 
already assigned under DC 5024 prior to August 2002 already 
contemplates objective findings such as painful motion.  
There is no evidence prior to August 2002 suggesting that the 
manifestations of positive impingement, pain, and weakness 
resulted in additional functional loss in the form of 
increased limitation of motion so as to warrant an increased 
rating of 20 percent or higher under DC 5201.  Also, physical 
examination during this period was essentially negative for 
manifestations such as deformity, instability, swelling, 
effusion, fatigability, or incoordination, which could have 
caused additional functional loss, if present.  Accordingly, 
the Board concludes that the preponderance of the evidence is 
against assigning a higher disability rating based on 
functional loss during the period prior to August 2002, as 
contemplated by the Court's holding in Deluca.

The Board has also considered other potentially applicable 
diagnostic codes for the period from February 1999 to August 
2002.  However, the evidence of record does not demonstrate 
ankylosis of scapulohumeral articulation, or functional 
impairment comparable to ankylosis of the scapulohumeral 
articulation.  Thus, an increased or evaluation is not 
available under DC 5200.  Further, the evidence also fails to 
show that there is nonunion, fibrous union, or loss of the 
head of the humerus.  Therefore, the Board concludes that the 
veteran is not entitled to a higher or separate evaluation 
under DC 5202.  Additionally, there is no evidence of 
impairment of the clavicle or scapula in the form of 
malunion, nonunion, or dislocation.  Therefore, a higher 
rating is not warranted under DC 5203.

As to the period since August 27, 2002, the Board notes that 
there appears to be some fluctuation in the severity of his 
service-connected right shoulder disability in that physical 
examination in January 2004 revealed limitation in abduction 
and flexion to 90 degrees, but further examination in October 
2004 revealed full range of motion in the right shoulder.  In 
any event, the findings shown during the January 2004 
examination are consistent with limitation of motion at the 
shoulder level, which warrants no more than the 20 percent 
rating already assigned under DC 5201.

The Board has considered the May 2005 letter from Dr. Schulze 
in which abduction was found to be limited to 75 degrees and 
flexion to 85 degrees.  However, in order to warrant a higher 
rating of 30 percent under DC 5201, motion must be limited to 
midway between the shoulder and side, which corresponds to 45 
degrees.  See 38 C.F.R. § 4.71, Plate I.  Thus, these 
findings also do not more closely approximate the criteria 
for a higher rating under DC 5201.  See 38 C.F.R. § 4.7.  
Furthermore, a more recent VA outpatient examination in March 
2006 showed abduction in the right shoulder to be to 135 
degrees with good strength and no atrophy.  Such findings 
clearly do not support a higher rating under DC 5201.

The Board recognizes that the veteran has continued to 
consistently report pain throughout the period since August 
2002, and that physical examination continued to show 
evidence of weakness in the right shoulder.  However, there 
remains no evidence of additional functional loss in the form 
of increased limitation of motion so as to warrant an 
increased rating under the criteria of DC 5201.  See Deluca, 
supra.  

Similarly, there is also no evidence after August 2002 of 
ankylosis of scapulohumeral articulation, or functional 
impairment comparable to ankylosis of the scapulohumeral 
articulation, so as to warrant a higher rating under DC 5200.  
The evidence also fails to show that there is nonunion, 
fibrous union, or loss of the head of the humerus, so as to 
warrant consideration of DC 5202, or evidence impairment of 
the clavicle or scapula in the form of malunion, nonunion, or 
dislocation, so as to warrant consideration of DC 5203.

The Board is cognizant that x-rays and MRI studies of the 
right shoulder have resulted in findings of degenerative 
joint disease and osteoarthritis.  However, the veteran's 
right shoulder disorder was already rated under the criteria 
of DC 5024 prior to August 27, 2002, which requires 
application of the criteria of DC 5003 [degenerative 
arthritis].  As these codes contemplate identical 
manifestations, a separate rating based on the diagnosis of 
degenerative joint disease would violate the anti-pyramiding 
provisions of 38 C.F.R. § 4.14.  As to the period on and 
after August 27, 2002, the veteran has been awarded a 
compensable rating based on limitation of motion in the 
shoulder; thus, the provisions of DC 5003 are not for 
application.

In summary, the Board concludes that the preponderance of the 
evidence is against assigning a rating in excess of 10 
percent at any time prior to August 27, 2002, and against 
granting a rating in excess of 20 percent since August 27, 
2002.  In essence, the Board finds that the degree of 
impairment shown during these periods is consistent with the 
disability ratings already assigned under DC 5024 and DC 
5201, and there is no basis under these or any other 
potentially applicable diagnostic code to assign a higher 
rating.

III.  Residuals of a right elbow injury

The veteran is also seeking increased evaluation for his 
service-connected residuals of a right elbow injury, which 
have been evaluated as noncompensable, effective February 4, 
1999.  As explained by the RO in the April 2003 rating 
decision, this grant was based on an in-service injury in 
1990 which the veteran struck his right elbow during ski 
training, and hearing testimony in 2001 which he reported 
that his right elbow had continued to bother him since that 
time.  Although x-rays in service had been negative, and VA 
examination in March 2002 revealed no underlying pathology to 
explain his complaints of pain, the RO concluded that the 
veteran's reports of a continuity of symptomatology since 
service supported a grant of service connection for the 
residuals of a right elbow injury.

The veteran's residuals of a right elbow injury have been 
evaluated under DC 5206.  Under this code, limitation of 
flexion of the major forearm to 100 degrees would warrant a 
10 percent rating, with higher ratings up to 50 percent being 
warranted for lesser degrees of flexion.  Under DC 5207, 
limitation of extension of the major forearm to 60 degrees 
would warrant a 10 percent rating, with higher ratings up to 
50 percent being warranted for higher degrees of limited 
extension.  Under 5208, limitation in the major forearm of 
flexion to 100 degrees and extension to 45 degrees warrants a 
20 percent.  38 C.F.R. § 4.71a, DCs 5206, 5207, 5208.

DC 5213 addresses impairment of supination and pronation.  
This code provides for a 10 percent evaluation where 
supination is limited to 30 degrees or less in the major 
elbow.  When pronation is lost beyond the middle or last 
quarter of the arc and the hand does not approach full 
pronation a 20 percent evaluation is assigned.  Where there 
is loss of supination and pronation (bone fusion) and the 
hand is fixed near the middle of the arc or moderate 
pronation, a 20 percent evaluation is assigned.  Finally, 
where the hand is fixed in full pronation, a 30 percent 
evaluation is assigned.  See 38 U.S.C.A. § 4.71a, DC  5213.

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence is against granting a 
compensable rating at any time since February 1999.  In this 
regard, the Board finds the most probative evidence of record 
to be the reports of VA examinations in April 1999 and March 
2002, which both revealed almost full range of motion in the 
right elbow, and no instability or other objective 
manifestations..

More specifically, VA examination in April 1999 showed that 
range of motion in the elbow was from 0 to 145 degrees 
flexion, 0 to 80 degrees pronation, and 0 to 80 degrees 
abduction.  The examiner found no evidence of deformity, 
instability, swelling, heat, effusion, or tenderness in the 
right upper extremity.  In the report of the subsequent VA 
examination in March 2002, the examiner indicated that he 
could find no pathology to explain the veteran's complaints 
of pain.  X-rays of the right elbow were normal, and physical 
examination revealed full range of motion and no instability.  
The examiner also indicated that neurological examination of 
the right upper extremity was normal.

Although the veteran submitted letters from Dr. Schulze dated 
in January 2004 and May 2005, which detailed the results of 
orthopedic examinations, no complaints or findings were noted 
regarding the right elbow.  Similarly, although the claims 
file includes VA treatment records dated throughout 2004, 
those records reveal no complaints or findings regarding the 
right elbow.

In summary, the results of physical examinations in April 
1999 and March 2002 did not reveal limitation of motion in 
the right elbow that would support the assignments of 
compensable ratings under DCs 5206, 5207, or 5208.  The Board 
recognizes that the April 1999 VA examination did not show a 
limitation of 5 degrees in supination; however, such a slight 
limitation of motion in the elbow does not warrant a 
compensable rating under DC 5213 or any of other diagnostic 
code applicable to the elbow or forearm.  Furthermore, there 
is also no x-ray evidence or other findings of arthritis in 
the right elbow so as to warrant consideration of DC 5003.

Although the veteran has reported pain in his right elbow, 
the record does not show that this pain has resulted in 
additional functional loss in the form of increased 
limitation of motion so as to warrant an increased rating 
under any of the diagnostic codes applicable to the elbow or 
forearm.  Furthermore, physical examination has been negative 
for manifestations such as deformity, instability, swelling, 
effusion, fatigability, incoordination, or other symptom that 
could result in additional functional loss, if present.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against assigning a compensable rating based 
on functional loss, as contemplated by the Court's holding in 
Deluca.

In short, the Board concludes that the preponderance of the 
evidence is against assigning a compensable rating for the 
veteran's residuals of a right elbow injury at any time since 
February 1999.  As the evidence preponderates against the 
claim for an increased rating, the benefit-of-the-doubt 
doctrine is inapplicable, and an increased rating must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for a rotator cuff tear of the right shoulder for the period 
from February 4, 1999, to August 26, 2002, is denied.

Entitlement to an evaluation in excess of 20 percent for a 
rotator cuff tear of the right shoulder beginning on and 
after August 27, 2002, is denied.

Entitlement to an initial compensable evaluation for the 
residuals of a right elbow injury is denied.



______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


